Citation Nr: 1514586	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating greater than 10 percent for residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to April 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a compensable rating for his service-connected residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle .  In a December 2012 rating decision, the Veteran was awarded an increased rating to 10 percent, effective November 17, 2010.  Inasmuch as a higher rating is available for this service-connected condition than that assigned in the December 2012 rating decision, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating as reflected on the title page remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Board remanded this case for further development.


FINDING OF FACT

Throughout the appeals period, the Veteran's symptoms of residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle have included pain and mild loss of muscle strength; he experiences additional right leg symptoms due to non-service connected residuals of a stroke in 1996.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the service-connected residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Codes 5312, 5326 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See December 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2014 remand, VA obtained additional treatment records and associated them with the claims file.  Then VA provided the Veteran with medical examinations in May 2014 and December 2014.  Together these examinations contained all information needed to rate the disability.  The examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The December 2014 examiner then offered an opinion as to the severity of the claimed disability, accompanied by a rationale.  Therefore, these examinations combined are adequate for VA purposes.  Thus VA has complied with the February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was originally granted service connection for residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle in a July 1975 rating decision.  This disability was rated as noncompensably (0 percent) disabling, effective April 23, 1975.  The Veteran filed a claim for an increased rating in November 2010, which was denied in a February 2011 rating decision.  During the pendency of this appeal, however, this rating was increased to 10 percent, effective November 17, 2010.  See December 2012 rating decision.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5326, the maximum rating allowed for an extensive muscle hernia without other injury to the muscle.  38 C.F.R. § 4.73, Diagnostic Code 5326.  Because the Veteran is in receipt of the maximum rating under Diagnostic Code 5326, the Board will also consider other potentially-applicable Diagnostic Codes.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

In this case, the affected muscle, the anterior tibial muscle, is part of Group XII and is rated under Diagnostic Code (DC) 5312.  Under this diagnostic code, a slight disability is rated as noncompensable, a moderated disability is rated 10 percent, a moderately severe disability is rated 20 percent, and a severe disability is rated 30 percent.  38 C.F.R. § 4.73, DC 5312.

Muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 

If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The cardinal signs or symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The Veteran's service treatment records show complaints of right calf pain while running in June 1974.  The Veteran was diagnosed with a muscle strain.  There was no reported history of trauma.  See July 1974 clinical record.  

In a November 2005 SSA medical record, the Veteran reported prior to his stroke, he had no problems with his legs, but since then he had swelling, pain, numbness, tingling, and weakness.

In January 2011, the Veteran underwent a VA muscle examination in conjunction with this claim.  At that time, the Veteran reported tearing a muscle in his right leg while running during service.  He was not hospitalized and did not undergo surgery.  He denied missile injury and other muscle injury associated with the tear.  He reported continued problems since service, including pain with prolonged standing for 30 minutes or walking half a mile.  He also reported flare-ups occurring three times per month and lasting two days, which were precipitated by prolonged walking or standing and resulted in 7/10 pain.  Physical examination found no entry or exit wounds; no tissue loss; no scar formation; no tendon damage; no bone, joint, or nerve damage related to the service-connected muscle injury; and no current muscle herniation.  There was minimal tenderness on palpation of the tibialis anterior muscles.  With regard to muscle strength on the right, the Veteran's ankle dorsiflexion was 3/5, his great toe extension was 0/5, and the rest of the toes were 2/5.  Right ankle flexion and extension was a continuum 20 degrees with no change with repetition of motion.  There was no pain and no change with repetitive movement.  Great toe extension was 0 degrees.  The examiner could not determine the extent of additional limitation during flare-ups without resorting to speculation.  He was walking with an obvious limp.  The examiner recommended an ankle brace.  The Veteran reported that his range of motion had decreased following his non-service connected stroke, but maintained that he had limitation prior to that.

In a November 2012 opinion, the examiner noted the Veteran's decrease in movement of right big toe was at least as likely as not related to the muscle strain in service.  It may have been worsened by the stroke in 1996 but the examiner could not determine degree of aggravation without speculation.  Likewise, the examiner could not differentiate between other possible residuals of the muscle strain in the service and stroke residuals without resorting to speculation.

In his December 2012 VA Form 9, the Veteran reported that his right leg had progressively worsened over the years and his right foot had limited motion.

In May 2014, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he was diagnosed with extensor hallucis longus (EHL) muscle tear and myositis ossificans.  The Veteran reported tearing a muscle while running in service.  Since then, he has had intermittent pain and swelling.  When his symptoms flared up, the Veteran felt like he had shin splints and his leg was tender.  He had full range of motion of his right knee with no objective evidence of painful motion.  Repetitive testing did not result in additional limitation.  He had no functional loss and/or functional impairment of the knee and lower leg.  He did have tenderness or pain to palpation for joint line or soft tissues of his right knee.  He had full muscle strength in the knee and no instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did report right anterior shin pain or shin splints.  The Veteran had no scars or other pertinent physical findings, complications, conditions, signs or symptoms related to his diagnoses.  He did not use and assistive device as a normal mode of locomotion.  There was no functional limitation or decreased range of motion during flare-ups.  These conditions did not impact his ability to work.

The Veteran also underwent a December 2014 VA muscle examination.  This examiner noted that the Veteran had been diagnosed with muscle strain of the right lower limb in 1974.  He did not have a penetrating muscle injury or an active non-penetrating muscle injury.  There was no evidence of current muscle strain or herniation on examination.  The Veteran did not have any scars or fascial defects associated with a muscle injury.  His muscle injury did not affect muscle substance or function.  The Veteran's muscle strength was less than normal in right hip flexion, knee flexion, knee extension, and ankle plantar flexion.  His right ankle dorsiflexion, which is controlled by muscle group XII, had no movement against resistance.  He did not have muscle atrophy.  He did not use any assistive devices as a normal mode of locomotion.  The Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms.  There was no x-ray evidence of retained metallic fragments.  An x-ray of the right tibia and fibula from May 2014 found edema and soft tissue swelling of the right leg, with subcutaneous edema in the fat of the distal leg and dystrophic calcifications that appear to be consistent with myositis ossificans.  The Veteran's muscle injury did not impact his ability to work.  This examiner noted that the Veteran did have weakness of his right lower extremity, but this weakness was not limited to the EHL as it also included other muscles affecting extension of the right lower extremity at the level of the hip.  Based on the Veteran's reports, his service treatment records, and his history of working fulltime as a truck driver prior to his stroke in 1996, the examiner found that it was more likely than not that the current weakness in the Veteran's right lower extremity reflects the damage caused by his non-service connected stroke in 1996 as opposed to his service connected muscle injury/hernia during service. This examiner concluded that the weakness attributable to the Veteran's service connected disability was more likely than not slight.

Based on the above, the Veteran's symptoms of residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle do not warrant a rating higher than the current 10 percent.  The Veteran's symptoms include pain and decreased muscle strength.  This is complicated by a non-service connected stroke in 1996 which also resulted in right-sided symptoms.  While mindful of the Court's holding, in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), the Board finds that the December 2014 examiner has been able to distinguish between the symptoms associated with the service connected residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle and the non-service connected stroke.

Again, 10 percent is the maximum rating available under DC 5326 for muscle hernia.  38 C.F.R. § 4.73.  A higher rating is available under DC 5312 for injuries to muscle group XII that are at least moderately severe.  See id.  The Veteran's in-service muscle injury was not a through and through or deep penetrating wound as required for a more than slight muscle injury.  See 38 C.F.R. § 4.56.  Similarly, there were no scars or loss of deep fascia, muscle substance, or normal firm resistance of muscles.  While loss of power of the muscle is shown, the amount of loss attributable to this disability and not the non-service connected stroke was found to be slight.  Thus, the Veteran's symptoms are no more than moderate and, therefore, do not warrant a rating higher than the current 10 percent rating.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability based on the type of injury, the subjective history, and the objective findings, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes pain and loss of muscle strength.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is only service connected for residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle.  As the Veteran is only service connected for one disability, further consideration of the combined effect of multiple conditions is not necessary.

Likewise, the record does not show that this disability has rendered the Veteran unemployable.  Although the record shows that the Veteran is unemployed and has been since March 2003, this has been attributed to residuals of a cerebrovascular accident in 1996.  See March 2007 Social Security Administration (SSA) decision.  Furthermore, the VA examiners have consistently found that this disability does not affect the Veteran's ability to work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating greater than 10 percent for residuals of a right leg muscle strain secondary to herniation of anterior tibial muscle is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


